Citation Nr: 0403170	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a total left knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1955 and from March 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied entitlement to a 
disability evaluation greater than 30 percent for the 
veteran's service-connected left knee disability.  The 
veteran filed a notice of disagreement in October 2002.  The 
RO issued a statement of the case in November 2002.  The RO 
received the veteran's substantive appeal in December 2002.  


FINDING OF FACT

The veteran's residuals of a total left knee replacement are 
characterized by minimal limitation of motion and tenderness, 
without effusion and with subjective complaints of pain and 
instability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5055, 5256, 5261, 5262 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is applicable to this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

By way of the September 2002 rating decision, the November 
2002 Statement of the Case, and the December 2002 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing his claim for an increased disability 
evaluation and the bases for the denial of the claim.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letter of September 2002) have 
been afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the aforementioned letter, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this 
regard, the veteran was advised by way of the September 2002 
letter that VA would assist the veteran in obtaining records 
but that it was his ultimate responsibility to make sure that 
records were received.  

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio (identifying evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) (preadjudicatory VCAA notice and the 
content of the notice requirement, pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

The Board also finds that all necessary development has been 
accomplished.  In response to the September 2002 letter, the 
veteran identified VA outpatient treatment.  Thereafter, VA 
outpatient treatment records were associated with the claims 
file, and, as indicated above, the RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  The veteran was afforded a VA examination 
in September 2002.  In November and December 2002, the 
veteran submitted private treatment records.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that have not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Background

Historically, the veteran underwent a total left knee 
replacement in 1994.  Service connection for a left total 
knee replacement was granted by a March 1999 rating decision.  
A 10 percent evaluation was assigned from July 28, 1992, a 
100 percent evaluation was assigned from April 24, 1994, and 
a 30 percent evaluation was assigned from June 1, 1995.  The 
veteran was notified of the rating action in March 1999 but 
did not initiate an appeal.  

In August 2002, the veteran filed a claim seeking an 
increased rating for his service-connected left total knee 
replacement.  He identified treatment at the VA medical 
center.

VA outpatient treatment records from July 2001 to November 
2002 are associated with the claims folder.  In July 2001, 
the veteran was seen for treatment with complaints of left 
knee pain.  He reported that, following his knee replacement 
in 1994, he did well until seven or eight months ago, at 
which time, he developed pain and swelling in the knee.  On 
physical examination, he could flex his knee from 0 to 100 
degrees.  There was no swelling, erythema or effusion.  There 
was tenderness over the medial and lateral condyles of the 
femur directly on the bone and the quadriceps tendon.  There 
was good stability, although there was some shucking of the 
component with mediolateral stress at 30 degrees.  He was 
assessed with probable tendonitis and prescribed Motrin and 
physical therapy.  

An October 2001 x-ray examination showed no evidence of 
fracture or dislocation of the prosthesis.  

An April 2002 x-ray examination showed the metallic 
prosthesis in satisfactory position without evidence of 
loosening or displacement.  

During an August 2002 orthopedic consultation, the veteran 
complained of left knee pain.  He denied any falls or other 
trauma, but had pain with occasional clicking.  On physical 
examination, he had no erythema, warmth or effusion.  He 
could flex his left knee from 0 to 115 degrees.  The knee was 
stable to varus-valgus and anterior-posterior stress.  There 
were no obvious signs of metal upon metal.  The examiner 
noted that x-rays results did not show changes from prior 
studies.  The etiology of the veteran's pain was unclear.  He 
was prescribed 800-milligram strength ibuprofen and advised 
to schedule a bone scan to rule out loosening of the 
prosthesis or infection.  

The veteran was afforded a VA examination in September 2002.  
He complained that his left knee caused great pain.  He 
reported that pain was 10/10 with severe burning, throbbing.  
Pain was aggravated by walking around or any kind of 
activity.  Pain was relieved with rest, elevation, Motrin and 
Darvocet.  He indicated that his left knee gave way 2 to 3 
times per week.  He denied any falls but reported that the 
knee clicks during walking.  Typically, he could walk a 
quarter of a block, stand for five minutes, or drive a car 
for about ten minutes until he experienced severe pain.  He 
could no go up and down stairs.  He used a cane to walk at 
all times.  

Upon physical examination, there was no warmth, erythema or 
effusion of the knee.  There was tenderness to palpation over 
the joint line as well as the popliteal foss.  Flexion was 
possible from 0 to 110 degrees with extension back to 0 
degrees.  There was no anterior, posterior, medial or lateral 
instability of the knee.  However, there was crepitus 
throughout all range of motion.  The knee showed normal 
strength, tone, sensation, pulsations and reflexes.  

The veteran was seen by private physician M. Rogal, M.D. in 
October and November 2002.  In October 2002, Dr. Rogal 
indicated that the veteran's x-rays looked "excellent" and 
that he should continue to take ibuprofen.  In November 2002, 
the veteran was prescribed Celebrex.  A bone scan was ordered 
to rule out any occult fracture, infection or other problem.  
A November 2002 bone scan showed slightly increased activity 
surrounding the prosthesis consistent with mild trauma, 
inflammation, or post-surgical changes.  However, the 
prosthesis did not show evidence of loosening or infection.  
In a November 2002 letter, Dr. Rogal advised the veteran that 
bone scan was "uneventful" and that the knee was probably 
"okay unless there is some plastic wear."  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's left knee disability is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
pertaining to prosthetic replacement of the knee joint.  
Under that Code, replacement of the knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated be 
rated by analogy to diagnostic codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling. 

The veteran has consistently maintained that he suffers from 
constant left knee pain, and frequent instability.  The Board 
finds however, that neither severe weakness of the left leg, 
nor severe pain, nor instability has objectively been 
demonstrated in the left knee on VA compensation examination 
or upon the several VA outpatient treatment examinations that 
took place since the veteran filed the instant claim in 
August 2002.  The Board notes in this regard that the 
September 2002 VA orthopedic examination was thorough and 
included a review of the veteran's claims folder.  The 
September 2002 examination report included a detailed history 
of the veteran's left knee disability.  By the same token, 
the VA outpatient treatment examinations that were made for 
the assessment of the status of the veteran's left knee 
prosthesis were also thorough.  These examinations occurred 
on a regular basis.   

Within the context of these examination reports, the veteran 
was noted to use a cane and reported that he could only walk 
a quarter of a block before his knee became painful and could 
not negotiate stairs.  Symptomatic surgical scars have not 
been complained of or shown.  Range of motion of the left 
knee was found in September 2002 to be full extension to 0 
degrees with 110 degrees.  Moreover, the VA examiner found no 
instability or weakness and no abnormal movement or guarding.  
Further, objective evidence of severe pain, such as 
incoordination on use or disuse atrophy has never been 
evident with respect to the left knee joint.  

Similarly, private outpatient treatment records do not show 
left knee symptomatology consistent with an evaluation 
greater than 30 percent.  In this regard, Dr. Rogal noted the 
veteran's complaints of pain but indicated that x-rays were 
"quite innocent" and a bone scan was "uneventful".  

The Board recognizes that the veteran clearly has left knee 
pain on motion and that such may be productive of limitation 
of motion.  The pain was described during the September 2002 
VA examination.  However, by analogy, limitation of flexion 
to 110 degrees under Diagnostic Code 5260 would not even 
provide a compensable evaluation.  It is inconceivable that 
such limitation would be tantamount to "chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity" under Diagnostic Code 5055 so as to 
warrant an evaluation greater than the current 30 percent 
rating.  

There is no objective evidence that the veteran suffers from 
nonunion of the tibia and fibula, with loose movement 
requiring a knee brace.  As the veteran retains considerable 
left knee motion, the joint is not ankylosed.  In addition, 
the ranges of motion reported on all VA examinations do not 
warrant assignment of an increased rating based on limitation 
of motion.  Thus, a higher disability rating under Diagnostic 
Codes 5260, 5261 or 5262 would be unwarranted. 

The veteran has stated that he has experienced instability in 
the left knee, alleging that it felt unstable several times 
per week.  Pursuant to Diagnostic Code 5257, 30 percent is 
the maximum evaluation provided for recurrent subluxation or 
lateral instability.  Thus, a higher evaluation based on 
instability is not warranted.  As an aside, VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, permit separate evaluations for 
arthritis and instability of the knee, however, they do not 
permit favorable action in this case.  

The Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of left knee pain; however, there is no 
evidence of record to show that it is of such severity as to 
cause impairment that rises to the level of an evaluation in 
excess of 30 percent.  In this regard, the veteran's self-
appraisals of pain being 10 on a scale of 10 have not been 
replicated upon VA examination.  Thus an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 would not be applicable.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Accordingly, the Board concludes that the residuals of the 
left knee total replacement are not more than 30 percent 
disabling.

Finally, the Board finds that the veteran's service-connected 
left knee disability has never presented such an exceptional 
or unusual disability picture, characterized by such factors 
as frequent periods of hospitalization or marked interference 
with work, to warrant referral of the case to the Director of 
the Compensation and Pension Service for the consideration of 
an extra-schedular rating for any period of time since the 
veteran filed his claim for an increased evaluation.  38 
C.F.R. § 3.321(b).  The veteran has sought treatment for the 
knee on several occasions, but has not been hospitalized for 
that disability since his left knee replacement in 1994.

In conclusion, it is important to recognize in this analysis 
that a 30 percent disability evaluation recognizes 
considerable impairment.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

A disability rating in excess of 30 percent for residuals of 
a total left knee replacement is denied.  


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



